Wickhem, J.
(dissenting). The obligation of the deceased was to exercise ordinary care for his own safety. It is held in this state as a matter of law that this obligation is not discharged unless a person approaching the tracks uses the senses of sight and hearing to discover the presence of an approaching train. In my judgment this creates no new or artificial standard of care, as do safety rules or laws, but is based on the proposition that where the evidence is undisputed and the inferences point so inevitably to the fact of negligence that reasonable minds could not differ, there is *574no jury question. It is true that there are some situations in which, due to the fact that the view is unobstructed for a considerable distance before the track, it may be concluded from the physical facts alone that the person approaching the tracks did not look or listen, or, if he did,, that he did not see what he clearly could and should have seen, or that he disregarded what he saw and proceeded without proper regard for his own safety. In this case, however, the crossing at which the deceased met his death was, by the act of the defendant, obstructed to a point where his car, going at the rate of eight or ten miles per hour, was somewhat less than two seconds from the track. There is no evidence in the record, other than that disclosed by the physical facts, as to whether he did or did not look or listen,-and while, if he had looked, he clearly must have'seen the train, I do not think it follows as an inevitable conclusion that he must, as a matter of law, have been guilty of more than a slight want of ordinary care. The time in which deceased was compelled to act after he saw the train was extremely short. The train was proceeding at a very high rate of speed— several times that permitted by law, — and might easily have thrown the deceased into confusion. Further than this, the train was moving on the second of two main tracks, each equally dangerous to the deceased, each calling for the exercise of precaution on his part, and somewhat dividing his attention. The burden of proof was upon the defendant to establish not only that the deceased was negligent, but that he was guilty of more than a slight want of ordinary care. The defendant is entitled to judgment as a matter of law if the inferences point inevitably to negligence on the part of deceased, and to go to the jury where the inferences are conflicting and reasonable minds might differ. Having the burden of proof, however, the defendant must be the loser as to any conclusions which are speculative. As I have heretofore stated, I do not believe the evidence points inevitably to negligence unless it can be said that in the physical situation *575here presented a person crossing the tracks cannot be struck without being guilty of more than a slight want of ordinary care, and this I am unwilling to concede.
I believe the facts in this case are at least as favorable to the plaintiff as were those in the case of Gordon v. Ill. Cent. R. Co. 168 Wis. 244, 169 N. W. 570, and in view of the statute modifying the obligations of persons situated as was the deceased, I see no reason to depart from that decision.